DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 10/25/2021. Claims 1, 5-9, 12-16, 19 and 20 have been amended. Claims 1-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. Additionally, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8 and 15 recite the limitation "the prior order-processing request". There is insufficient antecedent basis for this limitation in the claim. Dependent claims 2-7, 9-14 and 16-20 are rejected based upon the same rationale.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20180285793 A1), in view of Fotteler et al (US 8285584 B2).

one or more computer-readable media storing an application; a first computing device including a control circuit with a programmable processor configured to execute the application and including a visual display and an order-processing capacity modification module, wherein the order-processing capacity modification module (i.e., system 100, figure 1), when executed: 
generates a graphical user interface on the visual display of the first computing device, the graphical user interface including at least one input field configured to permit a user of the first computing device to select a retail facility for an order-processing capacity modification, and a new order-processing capacity for the retail facility, and to submit a request for the new order-processing capacity for the retail facility over a network to a server remote to the first computing device (i.e., Capacity planning process 118 can establish a workload capacity requirement of a retail venue based on a variety of factors, ¶ 0027, wherein manager system 110 can run capacity planning process 118 to determine a workforce capacity requirement of a retail venue for a time period, e.g. a work shift, ¶ 0024, wherein Software as a Service (SaaS): the capability provided to the consumer is to use the provider's applications running on a cloud infrastructure.  The applications are accessible from various client devices through a thin client interface such as a web browser (e.g., web-based e-mail), ¶ 0072, wherein In one embodiment, display 25 can be configured as a touch screen display and can be configured to provide user interface 
in response to a determination by the control circuit of the server that the new order-processing capacity exceeds a specified threshold number of customer orders placed with the retail facility, transmit an electronic communication to an electronic device of a deployment team member (i.e., The capacity planning process typically relying on the forecasted demands in the store (online orders for store pickup or ship from store). There are set forth herein embodiments to extend store labor capacity planning logic beyond the traditional capacity planning logic by also leveraging the labor of the store patrons in the physical store, who might be willing to help with picking up products for store pickup orders or ship to home orders, ¶ 0036. For 
in response to a determination by the control circuit of the server that the new order-processing capacity does not exceed the specified threshold number of customer orders placed with the retail facility, transmit an electronic communication to the electronic device of an implementation team member (i.e., For example, manager system 110 can be configured to dynamically switch from a current patron data determining mode that uses current patron data for determining to a predicting mode based on sensed computational processing loading of venue system 140 exceeding a threshold.  Manager system 110 can dynamically switch from a 
forward the new order-processing capacity to a capacity scheduling tool to produce a revised order-processing capacity schedule based on the request for the new order-processing capacity, wherein the database is updated to reflect the revised order-processing capacity schedule (i.e., manager system 110 can record results of a workforce scheduling using venue agents and patrons and can update capacity planning process 118 based on the results. ¶ 0048); and 
a second computing device configured to interface over the network with a webserver hosting a website to render the revised capacity schedule in the website (i.e., a messaging system used for communication between patron and venue operator, venue system 140 and other in venue systems, patron user computer devices 130A-130C venue agent user computer devices 120A-120Z, one or more website hosting server of manager system 110 which can host a website for facilitation, ¶ 0025).

transmit an electronic notification over the network to the first computing device to generate a prompt within the graphical user interface on the visual display of the first computing device, the prompt requiring the user of the first computing device to:
confirm an override of the prior order-processing request stored in the database, and approve the request for the new order-processing capacity for the retail facility, and the new order-processing capacity approved by the user via the graphical user interface on the first computing device.
Fotteler et al disclose, referring now to FIGS. 14A-14C, a graphical user interface (GUI) 224 is illustrated for displaying, revising and approving store-assignment assortments, such as may generated by assortment definition process 154. In an exemplary embodiment, GUI 224 may be configured to perform one or more of the following functions: (i) Store dimension determination; (ii) Automatic assortment assignment; (iii) Add/change/delete new planned assortments; (iv) Add/change/delete new planned assortment assignments; (v) Master data display of store and assortment; and (vi) Filtering/sorting/layout adjusting the list (column 14, lines 30-42).

The assortment planning system may be configured so that any impermissible assignments are completely prevented by the system. Alternatively, the impermissible assignments may simply flagged to users as possible errors in the system but allowed to exist. As yet another possibility, impermissible assignments may be overridden manually, but only when appropriate supervisory approval is given (e.g., by entry of certain passwords) (column 16, lines 34-42).
Fotteler et al also disclose the replenishment quantity determined for each article by the replenishment system is reconciled against an available budget and with actual store capacity for each article or group of articles to determine whether actual funds and capacity are available to support the replenishment quantity for each article. For example, in one embodiment, the replenishment system may receive one or more budget parameters and/or one or more capacity parameters in the form of merchandised or assortment planning data from an assortment planning system or another system. The replenishment system may then reconcile the replenishment quantity with the budget parameter and the actual capacity parameter (column 18, lines 40-52).
Li et al and Fotteler et al are concerned with effective retail capacity management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the server is configured to obtain electronic information associated with the retail facility over the network from a database to determine whether a prior order-processing capacity request for the retail facility is stored in the database, and wherein in response to a determination by the processor of the control circuit of the server that the prior order-processing request for the retail facility is stored in the database, the control circuit of the server is configured to: transmit an electronic notification over the network to the 
As per claim 5, Li et al disclose the control circuit of the server is configured to verify whether there is sufficient equipment available at the retail facility to handle the requested order-processing capacity increase after the user submits the capacity order-processing increase request (i.e., Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand, ¶ 0068).
As per claim 6, Li et al disclose the control circuit of the server is configured to verify whether the retail facility will be open a sufficient number of hours to handle the requested order-processing capacity increase after the user submits the order-processing capacity increase request (i.e., At block 220, manager system 110 can run capacity planning process 118 to determine a workforce capacity requirement of a retail venue for a time period, e.g. a work shift, ¶ 0024).

Claims 15, 19 and 20 are rejected based upon the same rationale as the rejection of claims 1, 5 and 6, respectively, since they are the machine-readable medium claims corresponding to the system claims.


 	Claims 2-4, 7, 9-11, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20180285793 A1), in view of Fotteler et al (US 8285584 B2), in further view of Lert Jr. (US 20180134492 A1).
As per claim 2-4, Li et al does not disclose the retail facility is a new retail facility, a new retail facility is a retail facility which is less than 30 days from opening, and a new retail facility is a retail facility which has been open less than 14 days.
Lert Jr. discloses the store 300 can be a newly constructed store 300 specifically designed for operation with the automated service model 100 or a preexisting self-service model store 300 retrofitted to operate within the automated service model 100 (¶ 0062).
Li et al and Lert Jr. are concerned with effective retail capacity management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the retail facility is a new retail facility, a new retail facility is a retail facility which is less than 30 days from opening, and a new retail facility is a retail facility which has been open less than 14 days in Li et al, as seen in Lert Jr., since the claimed invention is merely a combination of old elements, 
As per claim 7, Li et al does not disclose the order-processing capacity schedule is used for handling online grocery orders.
Lert Jr. discloses with an example embodiment of the present invention, the store 300 is a grocery store providing groceries and other goods traditionally found at grocery stores to customers (¶ 0060).
Li et al and Lert Jr. are concerned with effective retail capacity management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the capacity schedule is used for handling online grocery orders in Li et al, as seen in Lert Jr., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 9-11 and 14 are rejected based upon the same rationale as the rejection of claims 2-4 and 7, respectively, since they are the method claims corresponding to the system claims.
Claims 16-18 are rejected based upon the same rationale as the rejection of claims 2-4, respectively, since they are the machine-readable medium claims corresponding to the system claims.

Response to Arguments
 	In the Remarks, Applicant argues that Li provides no disclosure or suggestion of a "the graphical user interface including at least one input field configured to permit a user of the first computing device to select a retail facility for an order-processing capacity modification and a new order-processing capacity for the retail facility, and to submit a request for the new order-processing capacity for the retail facility over a network to a server remote to the first computing device." The Examiner respectfully disagrees.
Li et al disclose that traditional capacity planning systems typically rely on the forecasted demands in the store. This includes past sales for in-store purchase orders as well as online orders for store pickup or ship from a retail venue. (¶ 0054). If the count of forecasted online orders to be picked up in a retail venue is 100 orders and the average online orders that a store associate can pick and prepared for that time period is 20. According to one embodiment manager system 110 can suggest the store manager to staff 5 people (100 orders/20 orders per person) to perform the task of picking up products for the order orders (¶ 0057).
With advanced functionality set forth herein manager system 110 can use capacity planning logic to incorporate the percentage of in retail venue patrons who are willing to help the store workforce for an incentive into the logic. Manager system 110 according to method 300 can employ capacity planning logic can provide improved resourcing according to Equation 4 herein below. Where N is the count of required store associates for processing online orders for in-store pickup, wherein Of is the count of orders received for in venue pickup, and Op is the predicted count of 
While Applicant's claims are directed to submitting a request for (and subsequently approving) a new order-processing capacity of a retail facility, Fotteler is directed toward planning an assortment of products at a retail facility and refers to capacity not in the context of the capability of a retail facility to process customer orders, but in the context of the capability of a retail facility to store/stock retail products, and while the graphical interface of Fotteler does include a column for store capacity, the store capacity of Fotteler does not reflect the order-processing capacity of the store as claimed by Applicant, but simply reflects the product-stocking capacity of the retail store. In view of the foregoing, like Li, Fotteler does not disclose or suggest a graphical user interface that includes "a prompt within the graphical user interface on the visual display of the first computing device, the prompt requiring the user of the first computing device to: confirm an override of the prior order-processing request stored in the database, and approve the request for the new order-processing capacity for the retail facility" as recited in independent claims 1, 8, and 15. The Examiner respectfully disagrees.
As an initial point, as discussed above, and contrary to Applicant’s assertion, Li et al indeed discloses the graphical user interface including at least one input field 
Additionally, Fotteler et al also disclose the replenishment quantity determined for each article by the replenishment system is reconciled against an available budget and with actual store capacity for each article or group of articles to determine whether actual funds and capacity are available to support the replenishment quantity for each article. For example, in one embodiment, the replenishment system may receive one or more budget parameters and/or one or more capacity parameters in the form of merchandised or assortment planning data from an assortment planning system or another system. The replenishment system may then reconcile the replenishment quantity with the budget parameter and the actual capacity parameter (column 18, lines 40-52).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        January 11, 2022